Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in respond to Applicant’s Requested for Continued Examination filed on 10/16/2019.
Status of claims
Claims 1-20 are pending. Claims 1 and 4-20 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 FR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during via email on 08/11/2021 by the applicant Ms. Lesly A. McAnelly (Reg. No. 71,553). 

The application has been amended as follows:

1.	(Currently Amended) An apparatus, comprising:
	a processor; and
	a memory operably coupled to the processor and storing instructions to cause the processor to:
	receive an indication of a biological signature from a tester, the biological signature associated with a biological sample and having a data precision sufficient to uniquely identify the biological sample from a plurality of biological samples, the tester configured to detect the biological signature within a predetermined test duration that is less than a DNA sequencing duration associated with the biological sample,
	initiate generation, using a smart contract and through communication with a distributed ledger, of a cryptographic token including (1) a digital identifier based on the biological signature, and (2) a representation of at least one of a date, a time, a location, or patient information, and
	transmit the cryptographic token to a remote processor configured to verify the biological sample in response to receiving the cryptographic token.
2-3.	(Canceled Herein).
4.	(Original) The apparatus of claim 1, wherein the memory further stores instructions to cause the processor to transmit the cryptographic token for storage on the distributed ledger.
5.	(Original) The apparatus of claim 1, wherein the memory further stores instructions to cause the processor to transmit the cryptographic token for storage, as a blockchain transaction record, in the distributed ledger, and
the cryptographic token is transmitted to the remote processor such that the remote processor verifies the biological sample by including retrieval of the blockchain transaction record.
6.	(Original) The apparatus of claim 1, wherein the biological signature is a disease-agnostic biological signature.
7.	(Original) The apparatus of claim 1, wherein the biological sample includes one of blood, urine, saliva, hair, musculoskeletal tissue, or nail.
8.	(Original) The apparatus of claim 1, wherein the biological sample includes tumor tissue, and the tester is configured to detect the biological signature of the biological sample using image-based analysis.
9.	(Currently Amended) A system, comprising:

	a processor; and
	a memory operably coupled to the processor and storing instructions to cause the processor to:
receive, from a tester, a biological signature of a biological sample from a lot of biological samples, the biological signature having a data precision sufficient to uniquely identify the biological sample from a plurality of biological samples, the tester configured to detect the biological signature within a predetermined test duration that is less than a DNA sequencing duration associated with the biological sample;
generate a cryptographic token including (1) a digital identifier based on the biological signature, and (2) a representation of at least one of a date, a time, a location, or patient information, and  
	transmit the cryptographic token to a remote processor configured to verify the biological sample in response to receiving the cryptographic token.
10.	(Original) The system of claim 9, wherein, for each apparatus from the plurality of apparatuses, the memory stores instructions to cause the processor to generate the cryptographic token using a smart contract and through communication with a distributed ledger.
11.	(Original) The system of claim 9, wherein, for each apparatus from the plurality of apparatuses:  
the tester is configured to perform a first test on the biological sample to detect the biological signature, and 
the cryptographic token is transmitted to the remote processor such that the remote processor verifies the biological sample by performing a second test on the biological sample, the second test being substantially the same as the first test.
12.	(Original) The system of claim 9, wherein, for each apparatus from the plurality of apparatuses: 

the cryptographic token is transmitted to the remote processor such that the remote processor verifies the biological sample based on: (1) performing a second test on the biological sample, the second test being substantially the same as the first test, and comparing results of the first test to results of the second test; and (2) at least one of a label or a radio frequency identification (RFID) tag associated with the biological sample.
13.	(Original) The system of claim 9, wherein, for each apparatus from the plurality of apparatuses, the cryptographic token is transmitted to the remote processor such that the remote processor verifies the biological sample without using a packaging associated with the biological sample.
14.	(Original) The system of claim 9, wherein, for each apparatus from the plurality of apparatuses, the predetermined test duration is less than about one minute.
15.	(Original) The system of claim 9, wherein, for each apparatus from the plurality of apparatuses, the biological sample includes at least one of: whole blood, plasma isolate, circulating tumor cells, urine, saliva, hair, musculoskeletal tissue, nail, a resected tumor portion, and a fixed tumor slice.
16.	(Currently Amended) A method, comprising:
	receiving a signal representing a cryptographic token including (1) a representation of a biosignature that is associated with a biological sample and that was detected by a tester within a predetermined test duration that is less than a DNA sequencing duration associated with the biological sample, and (2) a representation of at least one of a date, a time, a location, or patient information, the biosignature having a data precision sufficient to uniquely identify the biological sample from a plurality of biological samples;
	storing, in response to receiving the signal, a representation of the cryptographic token in a distributed ledger;

	after storing the representation of the cryptographic token and the identifier of the biological sample: 
receiving a query including the identifier of the biological sample; and
transmitting, in response to and based on the query, a signal representing the cryptographic token.
17.	(Original) The method of claim 16, wherein the query is a first query and the cryptographic token is a first cryptographic token, the first query received from a server associated with an intermediate testing facility, the transmitting the signal representing the cryptographic token being to the server associated with an intermediate testing facility for a first sample verification, the method further comprising:
receiving, from a server associated with a destination facility, a second query including the identifier of the biological sample; and
transmitting, in response to and based on the second query, a signal representing the cryptographic token to the server associated with the destination facility for a second sample verification.
18.	(Original) The method of claim 17, further comprising storing chain-of-custody information including data associated with the first sample verification and data associated with the second sample verification. 
19.	(Original) The method of claim 16, wherein the biosignature is generated using a test methodology, and each of the first sample verification and the second sample verification is performed using the test methodology.
20.	(Original) The method of claim 16, wherein the biosignature is a blood plasma analyte analysis biosignature, an image-based analysis biosignature, or a biomechanical analysis biosignature.


REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: None of the prior arts of record individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claim include “A processor is used to receive an indication of a biological signature from a tester. The biological signature is associated with a biological sample. Initiate generation of a cryptographic token includes a digital identifier based on the biological signature. The cryptographic token is transmitted to a remote processo, is used to verify the biological sample in response to receiving the cryptographic token. The cryptographic token further includes one of a date, a time, a location, or patient information. The tester is used to detect the biological signature within a predetermined test duration that is less than a DNA sequencing duration associated with the biological sample, and the biological signature has a data precision sufficient to uniquely identify the biological sample from multiple biological samples.”; in combination with all the elements of each independent claim as amended by Applicant on 08/11/2021. The claim has been considered persuasive, in light of its limitations, as well as enabling portions of the specification.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include.
US 20140109245 A1– Pestell, which discloses diagnosing and treating cancer, including prostate cancer, are provided. Particular aspects of the present invention relate to methods and compositions useful for prostate cancer diagnostics, research, treatment stratification, and treatment. Also provided in the invention are cells and transgenic.

US 20120108446 A1– Wu, which discloses a set of one or more miRNAs associated with metastatic cancer is provided. The expression signature is selected from the group consisting of miR-10b, miR-139-5p, miR-130b and miR-199b-5p. In some aspects, miR-199b-5p and miR-130b are overexpressed in metastatic cancer; and miR-10b and miR-139-5p are downregulated in metastatic cancer. Such an expression signature may be used in methods for predicting metastasis, risk for developing metastasis or a prognosis in a cancer.

US 20150018406 A1– Glimcher, which discloses a previously unknown function of XBP1 in triple-negative breast cancer (TNBC). It is shown that XBP1 is preferentially spliced and activated in TNBC, and that deletion of XBP1 significantly blocks triple negative breast tumor growth. Strikingly, XBP1 is required for the self-renewal of breast tumor initiating cells (TICs). Genome-wide mapping of the XBP1 transcriptional 

US 20180237863 A1– NAMSARAEV, which discloses the positive predictive value for cancer detection using cell-free nucleic acid samples. Various embodiments are directed to applications (e.g., diagnostic applications) of the analysis of the fragmentation patterns and size of cell-free DNA, e.g., plasma DNA and serum DNA, including nucleic acids from pathogens, including viruses. Embodiments of one application can determine if a subject has a particular condition. For example, a method of present disclosure can determine if a subject has cancer or a tumor, or other pathology. Embodiments of another application can be used to assess the stage of a condition, or the progression of a condition over time. For example, a method of the present disclosure may be used to determine a stage of cancer in a subject, or the progression of cancer in a subject over time (e.g., using samples obtained from a subject at different times).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVANS DESROSIERS whose telephone number is (571)270-5438.  The examiner can normally be reached on Monday -Thursday 7:00 am 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B. Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVANS DESROSIERS/Primary Examiner, Art Unit 2491